Exhibit 10.2

 



[FLORIDA DOCUMENTARY STAMP TAXES IN THE AMOUNT OF $2,450.00 HAVE BEEN OR WILL BE
PAID DIRECTLY TO THE FLORIDA DEPARTMENT OF REVENUE.]

 

 

AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT

 

THIS AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT (this “Amendment No. 4”), dated
as of September 25, 2020, is entered into by and among GACP FINANCE CO., LLC
(“GACP”), in its capacity as administrative agent for each of the Lenders (in
such capacity, “Agent”), FRANCHISE GROUP NEW HOLDCO, LLC, a Delaware limited
liability company (“Global Parent”), FRANCHISE GROUP INTERMEDIATE HOLDCO, LLC, a
Delaware limited liability company (“Lead Borrower”), AMERICAN FREIGHT GROUP,
LLC, a Delaware limited liability company (“AFG”), certain other Subsidiaries of
Lead Borrower party hereto as Borrowers (together with Lead Borrower and AFG,
each individually and collectively, jointly and severally, “Borrower”), the
other Loan Parties party hereto and the lenders identified on the signature
pages hereof (such lenders, together with their respective successors and
permitted assigns, each individually, a “Lender”, and collectively, the
“Lenders”), and in light of the following:

 

W I T N E S S E T H

 

WHEREAS, Global Parent, Borrower, Lenders, the other Loan Parties and Agent are
parties to that certain Credit Agreement, dated as of February 14, 2020 (as
amended by that certain Amendment Number One to Credit Agreement, dated as of
March 13, 2020, that certain Limited Waiver, Joinder and Amendment Number Two to
Credit Agreement, dated as of May 1, 2020, that Amendment Number Three to Credit
Agreement, dated as of September 23, 2020, the “Existing Credit Agreement”, and
the Existing Credit Agreement as amended by this Amendment No. 4, the “Credit
Agreement”);

 

WHEREAS, Required Lenders authorized Agent and Collateral Agent to, and Agent
and Collateral Agent did, enter into the Intercreditor Agreement on the
Amendment No. 3 Effective Date;

 

WHEREAS, Borrower has requested that Agent and each of the Lenders make certain
amendments to the Existing Credit Agreement; and

 

WHEREAS, upon the terms and conditions set forth herein, Agent and the Required
Lenders are willing to make certain amendments to the Existing Credit Agreement
on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.            Defined Terms. All initially capitalized terms used herein
(including the preamble and recitals hereof) without definition shall have the
meanings ascribed thereto in Section 1.01 of the Credit Agreement.

 

2.            Amendments to Existing Credit Agreement. Subject to the
satisfaction (or waiver in writing by all of the Lenders) of the conditions
precedent set forth in Section 3 hereof, the Existing Credit Agreement shall be
amended to reflect the changes which are attached as Annex A hereto, such that
on the Amendment Effective Date (as defined below) the terms set forth in Annex
A hereto which appear in bold and double underlined text (inserted text) shall
be added to the Existing Credit Agreement and the terms appearing as text which
is stricken (deleted text) shall be deleted from the Existing Credit Agreement.

 

 

 



3.            Conditions Precedent to Amendment. The satisfaction (or waiver in
writing by Agent and all of the Lenders) of each of the following shall
constitute conditions precedent to the effectiveness of this Amendment No. 4
(such date being the “Amendment Effective Date”):

 

(a)                Agent shall have received this Amendment No. 4, duly executed
by the Borrowers and their subsidiaries party hereto and by each of the Lenders,
and the same shall be in full force and effect.

 

(b)                After giving effect to this Amendment No. 4, with respect to
Global Parent and its Subsidiaries, the representations and warranties contained
herein, in the Credit Agreement, and in the other Loan Documents, in each case,
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties are true and
correct in all respects subject to such qualification) on and as of the date
hereof, to the same extent as though made on and as of the date hereof, except
to the extent that such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date.

 

(c)                No event has occurred and is continuing or would result from
the consummation of the transactions contemplated herein that would constitute a
Default or Event of Default.

 

(d)                Lead Borrower shall pay substantially concurrently with the
closing of the transactions evidenced by this Amendment No. 4, all fees, costs,
expenses and taxes then payable pursuant to the Credit Agreement and Section 4
of this Amendment No. 4.

 

4.            Payment of Costs and Fees. Lead Borrower shall pay to Agent and
each Lender all expenses required to be paid pursuant to Section 10.02 of the
Credit Agreement in connection with the preparation, negotiation, execution and
delivery of this Amendment No. 4 and any documents and instruments relating
hereto.

 

5.            APPLICABLE LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
PROVISIONS. THIS AMENDMENT NO. 4 SHALL BE SUBJECT TO THE PROVISIONS REGARDING
APPLICABLE LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL SET FORTH IN
SECTIONS 10.14, 10.15 AND 10.16 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

6.            Representations and Warranties. Each Loan Party, jointly and
severally, hereby:

 

(a)represents and warrants that, each of the representations and warranties made
to Agent and Lenders under the Credit Agreement and all of the other Loan
Documents are true and correct in all material respects on and as of the date
hereof (after giving effect to this Amendment No. 4 and the other documents
executed in connection with this Amendment No. 4) except to the extent that (i)
such representations or warranties are qualified by a materiality standard, in
which case they shall be true and correct in all respects, or (ii) such
representations or warranties expressly relate to an earlier date (in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date (or, if such representations or warranties are
qualified by a materiality standard, in all respects as of such earlier date));

 

 2 

 



(b)represents and warrants that, after giving effect to this Amendment No. 4, no
Default or Event of Default has occurred and is continuing;

 

(c)represents and warrants that the execution, delivery and performance by each
Loan Party of this Amendment No. 4 and the consummation of the transactions
contemplated hereby or thereby, are within such Loan Party’s powers, have been
duly authorized by all necessary organizational action, and do not contravene
(i) the Organizational Documents of such Loan Party or (ii) any law or any
Contractual Obligation of any Loan Party, except, for purposes of this clause
(ii), to the extent such contravention would not reasonably be expected to have
a Material Adverse Effect;

 

(d)represents and warrants that no authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority, any stockholders,
members, partners or any other equityholders of any Loan Party, and any Person
pursuant to any Contractual Obligation, is required for the due execution,
delivery and performance by any Loan Party of this Amendment No. 4 that has not
already been obtained if the failure to obtain such authorization, approval or
other action, or to provide such notice or make such filing, could reasonably be
expected to result in a Material Adverse Effect;

 

(e)represents and warrants that this Amendment No. 4 has been duly executed and
delivered by each Loan Party party thereto; and

 

(f)represents and warrants that this Amendment No. 4 constitutes upon execution,
the legal, valid and binding obligation of each Loan Party party hereto
enforceable against such Loan Party in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization or moratorium or
similar laws relating to or affecting the rights of creditors generally and
subject to general principles of equity (regardless of whether enforcement is
sought in a proceeding at law or in equity).

 

7.            Amendments. This Amendment No. 4 cannot be altered, amended,
changed or modified in any respect except in accordance with Section 10.05 of
the Credit Agreement.

 

8.            Counterpart Execution. This Amendment No. 4 may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Amendment. The words “execution,” signed,” “signature,” and words of like import
in this Amendment No. 4 or in any other certificate, agreement or document
related to this Amendment No. 4 or any other Loan Documents shall include images
of manually executed signatures transmitted by facsimile or other electronic
format (including, without limitation, “pdf”, “tif” or “jpg”) and other
electronic signatures (including, without limitation, DocuSign). The use of
electronic signatures and electronic records (including, without limitation, any
contract or other record created, generated, sent, communicated, received, or
stored by electronic means) shall be of the same legal effect, validity and
enforceability as a manually executed signature or use of a paper-based
record-keeping system to the fullest extent permitted by applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act and any other
applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act or the Uniform Commercial Code.

 

 3 

 



9.            Effect on Loan Documents.

 

(a)                The Credit Agreement, as amended hereby, and each of the
other Loan Documents shall be and remain in full force and effect in accordance
with their respective terms and hereby are ratified and confirmed in all
respects. The execution, delivery, and performance of this Amendment No. 4 shall
not operate, except as expressly set forth herein, as a modification or waiver
of any right, power, or remedy of Agent or any Lender under the Credit Agreement
or any other Loan Document. Except for the amendments to the Credit Agreement
expressly set forth herein, the Credit Agreement and the other Loan Documents
shall remain unchanged and in full force and effect. The waivers, consents and
modifications set forth herein, if any, are limited to the specifics hereof
(including facts or occurrences on which the same are based), shall not apply
with respect to any facts or occurrences other than those on which the same are
based, shall neither excuse any future non-compliance with the Loan Documents
nor operate as a waiver of any Default or Event of Default, shall not operate as
a consent to any further waiver, consent or amendment or other matter under the
Loan Documents, and shall not be construed as an indication that any future
waiver or amendment of covenants or any other provision of the Credit Agreement
will be agreed to, it being understood that the granting or denying of any
waiver or amendment which may hereafter be requested by Borrower remains in the
sole and absolute discretion of Agent and Lenders. To the extent that any terms
or provisions of this Amendment No. 4 conflict with those of the Credit
Agreement or the other Loan Documents, the terms and provisions of this
Amendment No. 4 shall control.

 

(b)                Upon and after the effectiveness of this Amendment No. 4,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“herein”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “therein”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified and amended hereby.

 

(c)                To the extent that any of the terms and conditions in any of
the Loan Documents shall contradict or be in conflict with any of the terms or
conditions of the Credit Agreement, after giving effect to this Amendment No. 4,
such terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.

 

(d)                This Amendment No. 4 is a Loan Document.

 

(e)                Unless the context of this Amendment No. 4 clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”. The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Amendment No. 4 refer to this
Amendment No. 4 as a whole and not to any particular provision of this Amendment
No. 4. Section, subsection, clause, schedule, and exhibit references herein are
to this Amendment No. 4 unless otherwise specified. Any reference in this
Amendment No. 4 to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein) Any reference herein to the
Obligations shall (i) mean “Obligations” as defined in the Credit Agreement
(including any expenses, fees or interest that accrue after the commencement of
an Insolvency Proceeding, regardless of whether allowed or allowable in whole or
in part as a claim in any such Insolvency Proceeding) and (ii) include all or
any portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

 

 4 

 



10.          Entire Agreement. This Amendment No. 4, and the terms and
provisions hereof, the Credit Agreement and the other Loan Documents constitute
the entire understanding and agreement between the parties hereto with respect
to the subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

 

11.          Integration. This Amendment No. 4, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

12.          Reaffirmation of Obligations. Each Loan Party hereby (a)
acknowledges and reaffirms its obligations owing to Agent and each Lender under
each Loan Document to which it is a party (including, in respect of Global
Parent, its Guaranty of the Obligations), and (b) agrees that each of the Loan
Documents to which it is a party is and shall remain in full force and effect.
Each Loan Party hereby (i) further ratifies and reaffirms the validity and
enforceability of all of the Liens and security interests heretofore granted,
pursuant to and in connection with the Security Agreement or any other Loan
Document to Collateral Agent, on behalf and for the benefit of each Secured
Party, as collateral security for the obligations under the Loan Documents in
accordance with their respective terms, and (ii) acknowledges that all of such
Liens and security interests, and all Collateral heretofore pledged as security
for such obligations, continue to be and remain collateral for such obligations
from and after the date hereof (including, without limitation, from after giving
effect to this Amendment No. 4).

 

13.          Severability. In case any provision in this Amendment No. 4 shall
be invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment No. 4 and the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

 

14.          Consent to Intercreditor Agreement. Each undersigned Lender,
collectively comprising all Lenders, hereby (i) confirms that it has reviewed
the terms of the Intercreditor Agreement and (ii) acknowledges and consents to
the terms of the Intercreditor Agreement for all purposes on the terms set forth
therein.

 

[Signature pages follow]

 

 

 

 

 

 

 

 

 



 5 

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment Number Four as
of the date first above written.

 

  FRANCHISE GROUP NEW HOLDCO, LLC,   as Global Parent                     By:
/s/ Brian Kahn     Name: Brian Kahn     Title: President and Chief Executive
Officer           FRANCHISE GROUP INTERMEDIATE HOLDCO, LLC,   as Lead Borrower  
                  By: /s/ Brian Kahn     Name: Brian Kahn     Title: President
and Chief Executive Officer           AMERICAN FREIGHT GROUP, LLC,   as a
Borrower                     By: /s/ William Powell     Name: William Powell    
Title: Executive Vice President            Franchise Group Newco Intermediate
AF, LLC,   as a Borrower                 By: /s/ Brian Kahn     Name:  Brian
Kahn     Title:  President and Chief Executive Officer           American
Freight Holdings, LLC,   as a Borrower                 By: /s/ William Powell  
  Name: William Powell     Title: Executive Vice President 

 

[Signature Page to Amendment Number Four to Credit Agreement]

 

 

  American Freight, LLC     as a Borrower                 By: /s/ William Powell
    Name: William Powell     Title: Executive Vice President            American
Freight Management Company, LLC,   as a Borrower                 By: /s/ William
Powell     Name: William Powell     Title: Executive Vice President          
Franchise Group Intermediate B, LLC,   as a Borrower                 By: /s/
Brian Kahn     Name:  Brian Kahn     Title:  President and Chief Executive
Officer           Buddy’s Newco, LLC,     as a Borrower                 By: /s/
Michael Bennett     Name:  Michael Bennett     Title:  Chief Executive Officer  
        Buddy’s Franchising and Licensing LLC,   as a Borrower                
By: /s/ Michael Bennett     Name:  Michael Bennett     Title:   Chief Executive
Officer

 

[Signature Page to Amendment Number Four to Credit Agreement]

 

 

  Franchise Group Intermediate S, LLC,   as a Borrower                 By: /s/
Brian Kahn     Name:  Brian Kahn     Title:  President and Chief Executive
Officer           Franchise Group Newco S, LLC,   as a Borrower                
By: /s/ Ron Allender     Name:  Ron Allender     Title:  Executive Vice
President           American Freight Outlet Stores, LLC,   as a Borrower        
        By: /s/ William Powell     Name:  Will Powell     Title:  President    
            Outlet Merchandise, LLC,   as a Borrower                 By: /s/
William Powell     Name:  Will Powell     Title:  President                
American Freight Discount Outlet Franchising, LLC,   as a Borrower              
  By: /s/ William Powell     Name:  Will Powell     Title:  Executive Vice
President



[Signature Page to Amendment Number Four to Credit Agreement]

 

  FRANCHISE GROUP INTERMEDIATE V, LLC,   as a Guarantor                 By: /s/
Brian Kahn     Name: Brian Kahn     Title: President and Chief Executive Officer
          FRANCHISE GROUP NEWCO V, LLC,   as a Guarantor                 By: /s/
Brian Kahn     Name: Brian Kahn     Title: President and Chief Executive Officer
          FRANCHISE GROUP INTERMEDIATE L, LLC,   as a Guarantor                
By: /s/ Brian Kahn     Name: Brian Kahn     Title: President and Chief Executive
Officer                   FRANCHISE GROUP INTERMEDIATE L 1, LLC              
By: /s/ Michael Piper     Name:  Michael Piper     Title:   Chief Financial
Officer               FRANCHISE GROUP INTERMEDIATE L 2, LLC               By:
/s/ Michael Piper     Name:  Michael Piper     Title:  Chief Financial Officer  
                JTH TAX LLC                   By: /s/ Michael Piper    
Name:  Michael Piper     Title:  Chief Financial Officer



[Signature Page to Amendment Number Four to Credit Agreement]

 

 

  SIEMPRETAX+ LLC                   By: /s/ Michael Piper     Name:  Michael
Piper     Title:  Chief Financial Officer               LIBERTY CREDIT REPAIR,
LLC               By: /s/ Michael Piper     Name:  Michael Piper    
Title:  Chief Financial Officer and Vice President               JTH FINANCIAL,
LLC                   By: /s/ Michael Piper     Name:  Michael Piper     Title:
Chief Financial Officer               WEFILE LLC                   By: /s/
Daniel Brashier     Name: Daniel Brashier     Title:  Treasurer                
    JTH PROPERTIES 1632, LLC               By: /s/ Michael Piper    
Name:  Michael Piper     Title:  Chief Financial Officer               LTS
PROPERTIES, LLC               By: /s/ Michael Piper     Name:  Michael Piper    
Title: Chief Financial Officer                   LTS SOFTWARE LLC              
    By: /s/ Daniel Brashier     Name: Daniel Brashier     Title:  Treasurer  



[Signature Page to Amendment Number Four to Credit Agreement]

 

  JTH TAX OFFICE PROPERTIES, LLC               By: /s/ Michael Piper    
Name:  Michael Piper     Title:  Chief Financial Officer               360
ACCOUNTING SOLUTIONS LLC                   By: /s/ Michael Piper    
Name:  Michael Piper     Title:  Chief Financial Officer               JTH COURT
PLAZA, LLC               By: /s/ Michael Piper     Name:  Michael Piper    
Title:  Chief Financial Officer               LIBERTY TAX HOLDING CORPORATION  
            By: /s/ Michael Piper     Name:  Michael Piper     Title:  Chief
Financial Officer                   LIBERTY TAX SERVICE INC.               By:
/s/ Michael Piper     Name:  Michael Piper     Title:  Chief Financial Officer



[Signature Page to Amendment Number Four to Credit Agreement]

 

  GACP FINANCE CO., LLC,   as Administrative Agent                     By: /s/
Robert Louzan     Name:  Robert Louzan     Title:  President  

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Amendment Number Four to Credit Agreement]

 

 

  PIF ONSHORE VI LP,     as a Lender             By: Pacific Investment
Management   Company LLC, its investment manager                   By: /s/ Adam
L. Gubner     Name: Adam L. Gubner     Title: Managing Director                
  HVS XXIV LLC,     as a Lender                     By: /s/ Adam L. Gubner    
Name: Adam L. Gubner     Title: Authorized Person                     RSF XI
LLC,     as a Lender                     By: /s/ Russell D. Gannaway     Name:
Russell D. Gannaway   Title: Authorized Person  

 



[Signature Page to Amendment Number Four to Credit Agreement]

 

  BTC HOLDINGS SC FUND LLC,   as a Lender             By: Blue Torch Credit
Opportunities SC Master Fund LP, its sole member   By: Blue Torch Credit
Opportunities SC GP LLC, its General Partner   By: KPG BTC Management LLC, its
sole member                   By: /s/ Kevin Genda     Name: Kevin Genda    
Title: Managing Member                     BTC HOLDINGS FUND I, LLC,   as a
Lender             By: Blue Torch Credit Opportunities Fund I LP, its sole
member   By: Blue Torch Credit Opportunities GP LLC, its general partner   By:
KPG BTC Management LLC, its sole Member                   By: /s/ Kevin Genda  
  Name: Kevin Genda     Title: Managing Member  

 

 

 

 

 

 



[Signature Page to Amendment Number Four to Credit Agreement]

 

  BTC HOLDINGS FUND I-B, LLC,   as a Lender             By: Blue Torch Credit
Opportunities Fund I LP, its sole member   By: Blue Torch Credit Opportunities
GP LLC, its general partner   By: KPG BTC Management LLC, its sole member      
            By: /s/ Kevin Genda     Name: Kevin Genda     Title: Managing Member
                 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Amendment Number Four to Credit Agreement]

 

  CERBERUS ASRS FUNDING LLC,    as a Lender                     By: /s/ Eric
Miller     Name: Eric Miller     Title: Vice President                    
CERBERUS AOZ LOAN OPPORTUNITIES FUND, L.P.,   as a Lender             By:
Cerberus AOZ Loan Opportunities GP, LLC   Its: General Partner                  
  By: /s/ Eric Miller     Name: Eric Miller     Title: Senior Managing Director
                  CERBERUS AUS LEVERED HOLDINGS LP,   as a Lender            
By: CAL I GP Holdings LLC   Its: General Partner                     By: /s/
Eric Miller     Name: Eric Miller     Title: Senior Managing Director

 



[Signature Page to Amendment Number Four to Credit Agreement]

 

  CERBERUS C-1 LEVERED LLC,    as a Lender                     By: /s/ Eric
Miller     Name: Eric Miller     Title: Vice President                    
CERBERUS FSBA LEVERED LLC,    as a Lender                     By: /s/ Eric
Miller     Name: Eric Miller     Title: Vice President                    
CERBERUS KRS LEVERED LLC,    as a Lender                     By: /s/ Eric Miller
    Name: Eric Miller     Title: Vice President                     CERBERUS ND
LEVERED LLC,    as a Lender                     By: /s/ Eric Miller     Name:
Eric Miller     Title: Vice President                     CERBERUS ONSHORE
LEVERED IV LLC,    as a Lender                     By: /s/ Eric Miller     Name:
Eric Miller     Title: Vice President  

 



[Signature Page to Amendment Number Four to Credit Agreement]

 

  CERBERUS OFFSHORE LEVERED IV LLC,    as a Lender                     By: /s/
Eric Miller     Name: Eric Miller     Title: Vice President                    
CERBERUS OFFSHORE UNLEVERED LOAN   OPPORTUNITIES MASTER FUND IV, L.P.,   as a
Lender             By: Cerberus Offshore Unlevered Opportunities IV GP, LLC  
Its: General Partner                     By: /s/ Eric Miller     Name: Eric
Miller     Title: Senior Managing Director                   CERBERUS REDWOOD
LEVERED A LLC,    as a Lender                     By: /s/ Eric Miller     Name:
Eric Miller     Title: Vice President  

 

 



[Signature Page to Amendment Number Four to Credit Agreement]

 

  CERBERUS REDWOOD LEVERED LOAN   OPPORTUNITIES FUND B, L.P.,   as a Lender    
        By: Cerberus Redwood Levered Opportunities GP B, LLC   Its: General
Partner                 By: /s/ Eric Miller     Name: Eric Miller     Title:
Senior Managing Director                   CERBERUS PSERS LEVERED LLC,    as a
Lender                     By: /s/ Eric Miller     Name: Eric Miller     Title:
Vice President                     CERBERUS STEPSTONE LEVERED LLC,    as a
Lender                     By: /s/ Eric Miller     Name: Eric Miller     Title:
Vice President                     KAAMANEN HOLDINGS, LP,    as a Lender        
    By: Kaamanen GP, LLC, its general partner   By: CBF Manager, L.P., its
non-member manager                   By: /s/ Eric Miller     Name: Eric Miller  
  Title: Senior Managing Director

 



[Signature Page to Amendment Number Four to Credit Agreement]

 

  KAAMANEN LEVERED, LP,   as a Lender             By: Kaamanen Levered GP, LLC,
its general   Partner             By: CBF Manager, L.P., its non-member manager
  as Assignee                     By: /s/ Eric Miller     Name: Eric Miller    
Title: Senior Managing Director               RELIANCE STANDARD LIFE INSURANCE  
COMPANY,      as a Lender             By: CBF-D Manager, LLC     Its: Investment
Manager                     By: /s/ Eric Miller     Name: Eric Miller     Title:
Senior Managing Director

 

 



[Signature Page to Amendment Number Four to Credit Agreement]

 

  MC INCOME PLUS FINANCING SPV LLC,    as a Lender             By: /s/ Mike
Meyer     Name: Mike Meyer     Title: Director                     Monroe
Capital Opportunistic Private Credit Master Fund SCSp,   as a Lender            
By: Monroe Capital Management Advisors LLC,  

as Investment Manager

                    By: /s/ Mike Meyer     Name: Mike Meyer     Title: Director
                    Monroe Capital Private Credit Fund III (Lux) Financing SPV
LP,   as a Lender             By: Monroe Capital Private Credit Fund III (Lux)
Financing SPV GP LLC,   its general partner           By: Monroe Capital
Management Advisors LLC, as Manager                   By: /s/ Mike Meyer    
Name: Mike Meyer     Title: Director                 MONROE CAPITAL PRIVATE
CREDIT FUND III (UNLEVERAGED) LP   as a Lender             By: MONROE CAPITAL
PRIVATE CREDIT FUND III LLC,   its general partner             By: /s/ Mike
Meyer     Name: Mike Meyer     Title: Director  

 

 

  MONROE CAPITAL CORPORATION,   as a Lender             By: /s/ Mike Meyer    
Name: Mike Meyer     Title: Director  

 



[Signature Page to Amendment Number Four to Credit Agreement]

 

  MONROE CAPITAL PRIVATE CREDIT FUND III FINANCING SPV LLC,   as a Lender      
   

By: MONROE CAPITAL PRIVATE CREDIT FUND III LP,

as Designated Manager

     

By: MONROE CAPITAL PRIVATE CREDIT FUND III LLC,

its general partner

          By: /s/ Mike Meyer     Name: Mike Meyer     Title: Director          
         

MONROE PRIVATE CREDIT FUND A FINANCING SPV LLC

  as a Lender            

By: MONROE PRIVATE CREDIT FUND A LP,

as its Designated Manager

      By: MONROE PRIVATE CREDIT FUND A LLC,   its general partner              
    By: /s/ Mike Meyer     Name: Mike Meyer     Title: Director                
    MONROE (NP) U.S. PRIVATE DEBT FUND LP,   as a Lender             By: MONROE
(NP) U.S. PRIVATE DEBT FUND GP LTD.,   its general partner                    
By: /s/ Mike Meyer     Name: Mike Meyer     Title: Director                
Monroe Capital Fund SV S.a.r.l., acting in respect of its Fund III (Unleveraged)
Compartment   as a Lender             By: Monroe Capital Management Advisors LLC
  as Investment Manager             By: /s/ Mike Meyer     Name: Mike Meyer    
Title: Director  

 

 

[Signature Page to Amendment Number Four to Credit Agreement]

 





 

  FLF I AB HOLDINGS FINANCE L.P.,   as a Lender          

By: FLF I AB Holdings Finance CM LLC,

as Servicer

     

By: Fortress Lending I Holdings L.P., 

its sole member

     

By: Fortress Lending Advisors LLC,

its investment manager

      By: /s/ Avraham Dreyfuss     Name: Avraham Dreyfuss     Title: Authorized
Signatory                     DBDB FUNDING LLC,   as a Lender             By:
/s/ Avraham Dreyfuss     Name: Avraham Dreyfuss     Title: Chief Financial
Officer                     FLF I HOLDINGS FINANCE L.P.,   as a Lender          
  By: FLF I Holdings Finance CM LLC,   as servicer          

By: Fortress Lending I Holdings L.P.,

its sole member

         

By: Fortress Lending Advisors LLC,

its investment manager

            By: /s/ Avraham Dreyfuss     Name: Avraham Dreyfuss     Title:
Authorized Person  

 

[Signature Page to Amendment Number Four to Credit Agreement]

 



  KAYNE SOLUTIONS FUND, L.P.,    as a Lender             By: Kayne Solutions
Fund GP, LLC,   its general partner                     By: /s/ Jon Levinson    
Name: Jon Levinson     Title: Managing Partner                     KAFRG
INVESTORS, L.P.,   as a Lender             By: KAFRG Investors GP, LLC,   its
general partner                     By: /s/ Jon Levinson     Name: Jon Levinson
    Title: Managing Partner                     KAYNE SOLUTIONS MINI-MASTER
FUND, L.P.,    as a Lender             By: Kayne Solutions Fund GP, LLC,   its
general partner                     By: /s/ Jon Levinson     Name: Jon Levinson
    Title: Managing Partner  



[Signature Page to Amendment Number Four to Credit Agreement]

 

  GACP II, L.P.,     as a Lender                     By: /s/ Robert Louzan    
Name:  Robert Louzan     Title:  Authorized Person  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment Number Four to Credit Agreement]





 

 

 

